DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2022 was filed after the mailing date of the Notice of Allowance on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Arguments/amendments were filed 3/9/2022. Currently claims 21, 41, 43 and 44 are amended, claims 1-20, 30-31, 34-35, 38 and 42 are cancelled. Claim 46 is new. Claims 21-29, 32-33, 36-37, 39-41 and 43-46 are pending and are being addressed in this action. Claims 24-25 and 39-40 have been withdrawn. 

Election/Restrictions
Claims 21-23, 26-29, 32-33, 36-37, 41 and 43-45 allowable. The restriction requirement between groups 1 and 2 , as set forth in the Office action mailed on 7/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/30/2021 is partially withdrawn.  Claims 39-40 , directed to group 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim after the examiners amendment below. However, claims 24-25, directed to an alternate species remain withdrawn from consideration because they are drawn to a species that is not supported by the current claim set and do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Volz on 4/13/2022 and reconfirmed on 6/27/2022.

The application has been amended as follows: 

Claim 21:	A surgical instrument, comprising:(a) an acoustic waveguide extending along a longitudinal axis, wherein the acoustic waveguide defines a waveguide width transverse to the longitudinal axis; (b) an ultrasonic blade distally projecting relative to the acoustic waveguide and in acoustic communication with the acoustic waveguide, wherein the ultrasonic blade includes: (i) a blade body, (ii) a first side surface, (iii) a second side surface opposite the first side surface, and (iv) a cutting edge transversely between the first and second sides surfaces, wherein the cutting edge defines a cutting plane having a first side and a second side such that the first and second side surfaces are respectively positioned on the first and second sides of the cutting plane, wherein the blade body in the cutting plane defines a blade length along the longitudinal axis and a blade width transverse to the longitudinal axis, wherein the blade width is larger than the waveguide width, wherein the cutting edge is adjacent to the distal end of the acoustic waveguide, wherein the ultrasonic blade is offset from the longitudinal axis; and (c) a lumen extending at least partially through the acoustic waveguide and configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.

Claim 24 is cancelled.

Claim 25 is cancelled. 

Claim 39:	A method of cooling an ultrasonic blade of an surgical instrument, the surgical instrument including (a) an acoustic waveguide extending along a longitudinal axis, wherein the acoustic waveguide defines a waveguide width transverse to the longitudinal axis; (b) the ultrasonic blade distally projecting relative to the acoustic waveguide and in acoustic communication with the acoustic waveguide, wherein the ultrasonic blade includes: (i) a blade body, (ii) a first side surface, (iii) a second side surface opposite the first side surface, and (iv) a cutting edge transversely between the first and second sides surfaces, wherein the cutting edge defines a cutting plane having a first side and a second side such that the first and second side surfaces are respectively positioned on the first and second sides of the cutting plane, wherein the blade body in the cutting plane defines a blade length along the -4-Serial No. 16/835,626longitudinal axis and a blade width transverse to the longitudinal axis, wherein the blade width is larger than the waveguide width, wherein the cutting edge is adjacent to the distal end of the acoustic waveguide, wherein the ultrasonic blade is offset from the longitudinal axis; and (c) a lumen extending at least partially through the acoustic waveguide and configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade, the method comprising:(a) expelling a flow of cooling liquid from a distal opening; and (b) delivering the flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.

Claim 40:	The method of claim 39, wherein the acoustic waveguide defines the lumen and the distal opening in communication with the lumen, wherein the ultrasonic blade extends from the acoustic waveguide such that the distal opening is transversely positioned on only one of the first or second sides of the cutting plane, and wherein the method further includes:(a) initially contacting the flow of cooling liquid to the first side surface of the ultrasonic blade, and (b) distributing the flow of cooling liquid from the first side surface to a tissue.

Claim 41:	The surgical instrument of claim 21, wherein the acoustic waveguide extends along the longitudinal axis to a distal end, wherein the distal end faces distally and defines a distal opening, wherein the lumen is fluidly connected to the distal opening, and wherein the distal opening distally faces toward the ultrasonic blade and the lumen is configured to connect with the fluid source to deliver the flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.

Claim 46 is cancelled. 


Reasons for Allowance
Claims 21-23, 26-29, 32-33, 36-37, 39-41 and 43-45 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 21 and 39) wherein the ultrasonic blade is offset from the longitudinal axis and (claim 44) the lumen is configured to connect with a fluid source, and wherein the distal opening is configured to deliver a flow of cooling liquid therefrom to at least one of the first and second sides surfaces of the ultrasonic blade. The closest art on record was Hood (5,261,922) in view of Babaev (20120130380). As to claims 21 and 39, the blade of Hood is not offset from the longitudinal axis. Modifying the blade to be offset would not have been obvious because doing so would complicate accurate use of the device and a teaching reference could not be found to justify the modification. As to claim 44, the lumen of Hood is not structured to deliver fluid in any capacity. Modifying the lumen to delivery fluid would render the device inoperable and comprise the devices structural integrity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771